Case: 19-20721      Document: 00515962211         Page: 1    Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 2, 2021
                                   No. 19-20721
                                                                   Lyle W. Cayce
                                                                        Clerk

   Justin Johnson,

                                                            Plaintiff—Appellant,

                                       versus

   Bryan Collier,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3349


   Before Stewart, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Justin Johnson alleges that he was transferred from one prison unit to
   a less desirable one (it supposedly lacks vocational programs) in retaliation
   for exercising his right of access to the courts. The alleged retaliator is the
   head of the entire Texas prison system, Bryan Collier, who was one of many




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20721      Document: 00515962211           Page: 2     Date Filed: 08/02/2021




                                     No. 19-20721


   defendants Johnson sued in a 2016 lawsuit. The district court granted
   Collier’s motion to dismiss. We affirm.
                                         ***
          When considering a motion to dismiss, we must accept all well-
   pleaded facts as true and view them in the light most favorable to the plaintiff.
   Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (per curiam). But
   “[m]ere conclusory allegations of retaliation will not be enough.” Id. at 325.
   The ultimate question is whether the factual allegations “state a claim to
   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   570 (2007); see Bigg v. Early, 541 F.3d 267, 270 (5th Cir. 2008) (“To state a
   valid retaliation claim under 1983, a prisoner must allege (1) a specific
   constitutional right, (2) the defendant’s intent to retaliate against the
   prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and
   (4) causation (internal quotation marks and citations omitted)).
          In evaluating the plausibility of Johnson’s allegations, it is noteworthy
   that this is not the typical prisoner retaliation claim alleging that a guard or
   other prison official working in close proximity to the plaintiff is “out to get”
   the prisoner because of some earlier personal interaction. E.g., Butts v.
   Martin, 877 F.3d 571, 578–80, 589 (5th Cir. 2017) (alleging that when plaintiff
   planned to report guard’s religious discrimination, guard placed him in
   solitary confinement); Bibbs v. Early, 541 F.3d 267, 268 & n.1 (5th Cir. 2008)
   (alleging that staff turned the temperature in plaintiff’s cell below freezing in
   retaliation for prisoner’s report that they had violated security measures);
   Woods v. Smith, 60 F.3d 1161, 1163 (5th Cir. 1995) (alleging that after plaintiff
   reported threats by guard, the guard filed false disciplinary reports). Instead,
   Johnson is alleging that the Executive Director of the Texas Department of
   Criminal Justice (TDCJ), who is named each year in many lawsuits and with




                                           2
Case: 19-20721         Document: 00515962211               Page: 3       Date Filed: 08/02/2021




                                           No. 19-20721


   whom Johnson had no personal interaction, retaliated against Johnson a year
   after Johnson named him as a defendant in one of those numerous suits.1
           Johnson identifies no reason why his 2016 suit might have stood out
   from the mass of litigation so as to possibly draw the ire of Collier. The suit
   challenged TDCJ policies concerning religious beards and religious symbols
   and included Collier as a defendant because of his policymaking position.
   Many of the claims were dismissed on jurisdictional or procedural grounds,
   and the religious-beard controversy was mooted when the state changed that
   policy. So the lawsuit did not burden Collier with any discovery obligations
   such as a deposition and no judgment was entered against Collier. The gap
   in time between Johnson’s filing of that suit and the allegedly retaliatory
   transfer is too great to support an inference of causation on its own. See
   Woods, 60 F.3d at 1166. Nor are there any allegations that Collier was
   personally involved in the transfer decision other than his signature
   appearing on the transfer order, a formality that exists for the legions of
   transfer orders issued in a prison system that houses over 100,000 inmates
   each year. Texas Department of Criminal Justice, Fiscal
   Year           2019          Statistical                 Report              1       (2019),
   https://www.tdcj.texas.gov/documents/Statistical_Report_FY2019.pdf.
           The complaint’s only specific allegation of retaliatory intent—the
   statement of an official in the classification department apparently agreeing



           1
             Johnson has filed other lawsuits in the past. The district court addressed only
   Johnson’s 1995 and 2015 lawsuits, which did not name Collier as a defendant. Johnson’s
   appeal focuses on the 2016 lawsuit, which did name Collier, as his protected activity.
   Giving Johnson’s complaint the liberal reading that pro so filings are entitled to, it could be
   construed as identifying the filing of the 2016 lawsuit as his protected activity. We thus
   consider the 2016 lawsuit, but nonetheless conclude that Johnson has not plausibly alleged
   that Collier was personally involved in the transfer decision or otherwise had a retaliatory
   motive.




                                                 3
Case: 19-20721       Document: 00515962211           Page: 4   Date Filed: 08/02/2021




                                      No. 19-20721


   with Johnson’s belief that the transfer was retaliatory—does not show
   causation generally or tie any retaliation to Collier. Johnson recounts that
   upon arriving at his new unit, the classification officer asked Johnson why he
   was transferred. Johnson replied that he “was being retaliated against
   because of a lawsuit [he] had filed.” The classification officer responded that
   “it appeared so” because the transfer order did not list a disciplinary reason.
   This affirmation by the officer does not show any knowledge or corroboration
   beyond what Johnson personally believed to be the reason for his transfer.
   See Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (plaintiff must
   provide more than a “personal belief that he is the victim of retaliation”)
   (internal quotations and citation omitted). In addition, Johnson did not
   mention what the lawsuit was about or who was sued.               The offhand
   agreement by an official in one prison’s classification department does not tie
   the transfer decision to the official at the very top of TDCJ’s organization
   chart.
            The lack of allegations from which a factfinder could conclude that the
   head of the entire Texas prison system retaliated against Johnson because of
   a routine lawsuit renders the claim implausible. Brown v. Taylor, 911 F.3d
   235, 246 (5th Cir. 2018) (rejecting retaliation claim where plaintiff did not
   show personal involvement by department executive).
                                         ***
            We AFFIRM the judgment of the district court.




                                           4